Appeal from a judgment of the Ontario County Court (James R. Harvey, J.), rendered December 19, 2003. The judgment convicted defendant, upon a jury verdict, of grand larceny in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of grand larceny in the third degree (Penal Law § 155.35). Contrary to defendant’s contentions, the evidence concerning the value of the stolen property is legally sufficient to support the conviction (see People v Anzalone, 15 AD3d 903 [2005]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and the verdict is not against the weight of the evi*1123dence (see generally Bleakley, 69 NY2d at 495). Also contrary to defendant’s contention, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Gorski, Smith, Pine and Lawton, JJ.